DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, and 10-12 claim(s) recite(s) the abstract idea of a mental  process/ fundamental economic practice as it pertains to handling codes on items to be purchased such as at a checkout transaction. This limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, aside from memory/ processor nothing in the claim precludes the step from practically being performed in the mind.  The  mere nominal recitation of a generic computer performing generic computing functions does not take the claim out of the mental process grouping.  This judicial exception is not integrated into a practical application because the additional limitation of a processor/ memory are just generic computer component performing generic computing tasks and are no more than instructions to apply the exception using a generic computer.  These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on its practice. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims are ineligible at least based on their dependency so claims 1-12 are ineligible under 112.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nobuoka et al. (US 20160379076).
Re calim1, Nobuoka et al. teaches:
At least one memory (FIG. 2+) configured to store one or more instructions; and at least one processor (FIG. 2+) configured to execute one or more instructions to:
Determine an object area being an area indicating an outer shape of an object within an image (FIG. 4B+);
Determining a code area being an area indicating an outer shape of a code within the image (FIG. 4B+);
Determine product identification information indicated by the code (paragraph [0064]+);
Correlate the object and the product identification when the object area and the code area overlap each other (FIG. 4B+ wherein when the object and code overlap an item is recognized and the user pays for the items in the transaction).
Re claim 2, the limitations have been discussed above re claim 1, wherein the correlation is interpreted to occur when the object and code are recognized and tallied for the purchasing.
Re claim 3, FIG. 4B+ teaches such limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuoka et al., as discussed above, in view of Nobuoka et al. (US 10977512), hereinafter ‘512.

Re claim 7, the teachings of Nobuoka et al. have been discussed above but are silent to appearance features as recited.
Nobuoka et al. ‘512 teaches such limitations (FIG. 5+).
Prior to the effective filing date, it would have been obvious to combine the teachings for more accuracy of object determination taking into account appearance features.
Re claim 8, correlation has been discussed above to link/ associate data.
	Re claims 10-12, the limitations have been discussed above re claim 1, and wherein registration is interpreted as the purchasing of the items as the checkout process.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuoka et al., as discussed above.
 Re claim 9, the output of determination results take into account different areas (total areas, image regions, etc.) such as per FIG. 4B.  Though silent to providing an output image displaying information as recited, it would have been within the ordinary skill in the art to do so in order to provide information to the user as to the actual processing occurring, to provide information about the calculations, for example, so the user can see/ confirm, especially as such calculations are taught by the prior art, merely displaying them involves only routine skill.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887